                                             Case 2:21-cv-00628-JCM-DJA Document 5 Filed 05/11/21 Page 1 of 2



                                        1    LIPSON NEILSON P.C.
                                             JOSEPH P. GARIN, ESQ.
                                        2    Nevada Bar No. 6653
                                             JESSICA A. GREEN, ESQ.
                                        3    Nevada Bar No. 12383
                                             9900 Covington Cross Drive, Suite 120
                                        4    Las Vegas, Nevada 89144
                                             (702) 382-1500
                                        5    (702) 382-1512 - fax
                                             jgarin@lipsonneilson.com
                                        6    jgreen@lipsonneilson.com
                                        7    Attorneys for Defendant
                                             GC Services Limited Partnership
                                        8
                                                                      UNITED STATES DISTRICT COURT
                                        9
                                                                             DISTRICT OF NEVADA
                                        10
                                        11   JENNIFER CHAVEZ,                      )              Case No.: 2:21-cv-00628-JCM-DJA
                                                                                   )
                                        12            Plaintiff,                   )
                                                                                                  STIPULATION AND ORDER FOR
9900 Covington Cross Drive, Suite 120




                                                                                   )
 (702) 382-1500 – fax (702) 382-1512




                                        13   vs.                                   )              AN EXTENSION OF TIME FOR
      Las Vegas, Nevada 89144




                                                                                   )              DEFENDANT    GC     SERVICES
         Lipson Neilson P.C.




                                        14   GC SERVICES LIMITED PARTNERSHIP,      )              LIMITED  PARTNERSHIP’S    TO
                                                                                   )              RESPOND TO COMPLAINT [ECF
                                        15            Defendants.                  )              NO. 1]
                                             _____________________________________ )
                                        16
                                        17
                                        18         Plaintiff Jennifer Chavez, by and through her attorneys. KRIEGER LAW GROUP,

                                        19   LLC, and Defendant GC Services Limited Partnership, by and through its attorneys,

                                        20   LIPSON NEILSON P.C., agree and stipulate that Defendant has to and including

                                        21   Wednesday, June 30, 2021, to file a response to Complaint [ECF No. 1].

                                        22         Pursuant to Local Rule 6-1(b), the parties state the reason for the extension is that

                                        23   the parties are engaged in settlement discussions and that in view of the possibility of

                                        24   settlement of this case, there is good cause to extend. The parties have entered into

                                        25   ///

                                        26   ///

                                        27   ///

                                        28

                                                                                        -1-
                                             Case 2:21-cv-00628-JCM-DJA Document 5 Filed 05/11/21 Page 2 of 2



                                        1                                              Chavez v. GC Services Limited Partnership
                                                                                             Case No: 2:21-cv-00628-JCM-DJA
                                        2                            _____________________________________________________
                                        3    this agreement in good faith and not for purposes of delay. This request will not cause

                                        4    any prejudice to the parties in this matter.

                                        5           IT IS SO STIPULATED.

                                        6    Dated: May 11, 2021.                           Dated: May 11, 2021
                                        7       KRIEGER LAW GROUP, LLC                      LIPSON NEILSON P.C.
                                        8        /s/ Shawn Miller                               /s/ Jessica A. Green
                                             By:_____________________________               By:________________________________
                                        9       DAVID KRIEGER, ESQ.
                                                Nevada Bar No. 9086                            JOSEPH P. GARIN, ESQ.
                                        10      SHAWN MILLER, ESQ.                             Nevada Bar No. 6653
                                                Nevada Bar No. 7825                            JESSICA A. GREEN, ESQ.
                                        11      2850 W. Horizon Ridge Parkway                  Nevada Bar No. 12383
                                                Suite 200                                      9900 Covington Cross Drive, Suite 120
                                        12      Henderson, NV 89052                            Las Vegas, Nevada 89144
                                                                                               (702) 382-1500
9900 Covington Cross Drive, Suite 120




                                                (702) 848-3855
 (702) 382-1500 – fax (702) 382-1512




                                        13      dkrieger@kriegerlawgroup.com                   jgarin@lipsonneilson.com
                                                                                               jgreen@lipsonneilson.com
      Las Vegas, Nevada 89144




                                                smiller@kriegerlawgroup.com
         Lipson Neilson P.C.




                                        14
                                                Attorneys for Plaintiff                       Attorneys for Defendant
                                        15                                                    GC Services Limited Partnership

                                        16
                                        17                                              ORDER

                                        18          Based on the foregoing stipulation of the parties,

                                        19          IT IS SO ORDERED.
                                                           May 12, 2021
                                                    Dated: ____________
                                        20
                                        21                                        ____________________________________
                                                                                  UNITED STATES MAGISTRATE JUDGE
                                        22
                                        23
                                        24
                                        25

                                        26
                                        27
                                        28

                                                                                            -2-
